DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0393749 A1) in view of NAGATOSHI (US 2020/0096847 A1) and further in view of LIU et al. (US 2010/0128233 A1; LIU).
As of claims 1-3, WANG (first embodiment) teaches an optical system [fig 1] comprising: a first optical system (having lenses L1 through L9) [fig 1]; and a second optical system 40 [fig 1] including a lens L10 [fig 1] and disposed on an enlargement side of the first optical system (reflecting component LR enlarges image light coming from lenses L11-L9) [fig 1]. 
WANG (first embodiment) does not teach the lens has a first transmission surface, a reflection surface disposed on the enlargement side of the first transmission surface, and a second transmission surface disposed on the enlargement side of the reflection surface.
WANG (second embodiment) teaches the lens L10 [fig 4] has a first transmission surface (shown with fig 4 below), a reflection surface LR [fig 4] disposed on the enlargement side of the first transmission surface (shown with fig 4 below), and a second transmission surface (shown with fig 4 below) disposed on the enlargement side of the reflection surface LR [fig 4]. 

    PNG
    media_image1.png
    611
    686
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the lens has a first transmission surface, a reflection surface disposed on the enlargement side of the first transmission surface, and a second transmission surface disposed on the enlargement side of the reflection surface as taught by WANG (second embodiment) to the optical system as disclosed by WANG (first embodiment) to have reduced size and weight, so that the short-focus projecting equipment can meet the common needs of light weight and portability (WANG; [0004]).
WANG does not teach an intermediate image between a reduction-side conjugate plane and an enlargement-side conjugate plane; the intermediate image is located on a reduction side of the reflection surface and the intermediate image is located between the reflection surface and the first transmission surface.
NAGATOSHI teaches an imaging optical system [fig 1] having an intermediate image M [fig 1] [0044] between a reduction-side conjugate plane G2 [fig 1] and an enlargement-side conjugate plane G1 (wide-angle end) [fig 1]; the intermediate image M [fig 1] is located on a reduction side G2 [fig 1] of the reflection surface R2 [fig 1] and the intermediate image M [fig 1] is located between the reflection surface R2 [fig 1] and the first transmission surface G1 [fig 1].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have an intermediate image between a reduction-side conjugate plane and an enlargement-side conjugate plane; the intermediate image is located on a reduction side of the reflection surface and the intermediate image is located between the reflection surface and the first transmission surface as taught by NAGATOSHI to the optical system as disclosed by WANG to provide an imaging optical system that has a compact configuration, has an wide angle of view, and has high optical performance in which various aberrations are favorably corrected (NAGATOSHI; [0007]).
WANG in view of NAGATOSHI teaches the invention as cited above except for the second transmission surface is a free-form surface.
LIU teaches a light shaping lens [fig 1] having the second transmission surface 102 [fig 1] is a free-form surface [0025].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the second transmission surface is a free-form surface as taught by LIU to the optical system as disclosed by WANG in view of NAGATOSHI for enhancing the light efficiency (LIU; [0025]).
As of claim 16, WANG (first embodiment) teaches a projector 100 [fig 1] comprising: a light modulator 10 [fig 1] that modulates light emitted from a light source (image light source generating device) [0017]; and the optical system 20, 40 [fig 1] that projects the light modulated by the light modulator [fig 1].
As of claim 18, WANG (first embodiment) teaches an imaging apparatus 10 [fig 1] comprising: the optical system 20, 40 [fig 1]; and an imager 10 [fig 1] disposed in the reduction-side conjugate plane 20 [fig 1] where light emitted from the optical system 20, 40 [fig 1] is imaged.  
 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over WANG (US 2020/0393749 A1) in view of NAGATOSHI (US 2020/0096847 A1) and LIU et al. (US 2010/0128233 A1; LIU) and further in view of Guo (US 2020/0341353 A1).
WANG in view of NAGATOSHI and LIU teaches the invention as cited above except for the first transmission surface is a free-form surface.
Guo teaches an LCD projector [fig 1] having the first transmission surface 4 [fig 1] is a free-form surface [0057]. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the first transmission surface is a free-form surface as taught by Guo to the optical system as disclosed by WANG in view of NAGATOSHI and LIU to provide an LCD projector optical system to improve light utilization rate, which has a simple structure, and is relatively low-cost (Guo; [0009]). 
Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As of claim 10, the closest prior art WANG (US 2020/0393749 A1) teaches a projecting device 100, is provided to receive an image beam P generated by an image light source generating device 10 and then to project the image beam P toward an imaging plane M, and to form a projection picture on the imaging plane M. The projecting device 100 includes an intermediate optical system 20 arranged along an optical axis A, and a reflective optical system 40. The intermediate optical system 20 is provided to receive the image beam P and for the image beam P to pass. The intermediate optical system 20 is mainly composed of multiple lenses. For example, in this embodiment, the intermediate optical system 20 includes 9 lenses, L1 to L9. Furthermore, an extended surface of the optical axis A is divided into a first portion A1 and a second portion A2. The effective diameter of each of the lenses L1 to L9 of the intermediate optical system 20 is located in the first portion A1 as well as the second portion A2 at the same time, wherein said effective diameter means the area of each of the lenses L1 to L9, where the image beam P passes through and the optical performance changes. Therefore, the intermediate optical system 20 transmits the image beam P according to the designed optical effect. For example, the designed optical effects can be correcting or compensating for chromatic aberration or aberration of its own or caused by some other reason, wherein the aberration may include spherical aberration, coma, astigmation, field curvature, and distortion; additionally, the designed optical effects can be light path adjustment such as focusing and zooming. However, said optical effects may be different design in other embodiments. On the other hand, for other applications, the number and the shape of the lenses of the intermediate optical system 20 can be adjusted or changed according to different optical design or demanded characteristics. Specifically, in this embodiment, the image beam P enters the reflective optical system 40 through the first portion A1, and after leaving the lens L10 by the second optical surface S2, the image beam P is projected toward the imaging plane M through the second portion A2. Therefore, to make the projecting device 100 thinner without affecting the optical effect, the manufacturer can cut or polish the lens L10 and the reflecting component LR so as to make the effective diameters of the reflecting component LR and the lens L10 located in the first portion A1 rather than extending to the second portion A2. WANG does not anticipate or render obvious, alone or in combination, the lens has a first surface facing a reduction side and a second surface having a convex shape and facing an opposite side to the first surface, the second surface is provided with a reflective coating60 layer that is the reflection surface, and the reflective coating layer has a concave shape to which a surface shape of the second surface is transferred.
Claims 11-15 are allowed as being dependent on claim 10.
Claims 4-8, 17, 19 are allowed.
As of claim 4, the closest prior art WANG (US 2020/0393749 A1) teaches a projecting device 100, is provided to receive an image beam P generated by an image light source generating device 10 and then to project the image beam P toward an imaging plane M, and to form a projection picture on the imaging plane M. The projecting device 100 includes an intermediate optical system 20 arranged along an optical axis A, and a reflective optical system 40. The intermediate optical system 20 is provided to receive the image beam P and for the image beam P to pass. The intermediate optical system 20 is mainly composed of multiple lenses. For example, in this embodiment, the intermediate optical system 20 includes 9 lenses, L1 to L9. Furthermore, an extended surface of the optical axis A is divided into a first portion A1 and a second portion A2. The effective diameter of each of the lenses L1 to L9 of the intermediate optical system 20 is located in the first portion A1 as well as the second portion A2 at the same time, wherein said effective diameter means the area of each of the lenses L1 to L9, where the image beam P passes through and the optical performance changes. Therefore, the intermediate optical system 20 transmits the image beam P according to the designed optical effect. For example, the designed optical effects can be correcting or compensating for chromatic aberration or aberration of its own or caused by some other reason, wherein the aberration may include spherical aberration, coma, astigmation, field curvature, and distortion; additionally, the designed optical effects can be light path adjustment such as focusing and zooming. However, said optical effects may be different design in other embodiments. On the other hand, for other applications, the number and the shape of the lenses of the intermediate optical system 20 can be adjusted or changed according to different optical design or demanded characteristics. Specifically, in this embodiment, the image beam P enters the reflective optical system 40 through the first portion A1, and after leaving the lens L10 by the second optical surface S2, the image beam P is projected toward the imaging plane M through the second portion A2. Therefore, to make the projecting device 100 thinner without affecting the optical effect, the manufacturer can cut or polish the lens L10 and the reflecting component LR so as to make the effective diameters of the reflecting component LR and the lens L10 located in the first portion A1 rather than extending to the second portion A2. WANG does not anticipate or render obvious, alone or in combination, a second optical system including a lens and disposed on an enlargement side of the first optical system, wherein the deflection member has a light reflection surface and is disposed in a position closest to the enlargement side in the first optical system, the lens has a first transmission surface, a reflection surface disposed on the enlargement side of the first transmission surface, and a second transmission surface disposed on the enlargement side of the reflection surface, and the reflection surface and the light reflection surface are each a free-form surface.
Claims 5-8, 17, 19 are allowed as being dependent on claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Hirata et al. (US 20100265471 A1) teaches a projection type image display apparatus which includes an image display element, a first lens group disposed in a light direction with respect to the image display element and configured to include a plurality of lenses, a second lens group disposed in a light direction with respect to the first lens group and configured to include a plurality of lenses, a reflection mirror, configured to reflect lights emitted from the first and/or second lens groups so as to project upon the screen obliquely, a first mounting base on which the first lens group is mounted, a second mounting base on which the second lens group is mounted, and a chassis configured to store the first and second lens groups, the reflection mirror, and the first and second mounting bases. The first mounting base is fixed at a bottom of the chassis, while the second mounting base is moveable;
- Prior Art HISADA et al. (US 20100283976 A1) teaches a projection-type image display apparatus for projecting an image, enlargedly, onto a projection surface, comprises: an image display element; a lens group, being disposed behind the image display element, comprising therein, a front lens group made up with a plural number of lenses, including, at least, a refractive lens, and a rear lens group made up with a plural number of lenses, including, at least, a lens having a free curved surface configuration and being rotationally asymmetric, thereby emitting an image displayed on the image display element; a reflection mirror for reflecting the light from the lens group, thereby projection onto the projection surface, obliquely; and a movement member for moving the plural number of lenses of the rear lens group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882